Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on June 23, 2021, with respect to the rejection of claims 35-40, 48 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dahan (U.S. PAP 2016/0055847, hereon Dahan) in view of Stein (U.S. PAP 2007/0127439, hereon Stein). Claims 35-40, 48, and 49 are from the previous office action. The Examiner acknowledges the addition of new claims 50-57, and the cancellation of claims 1-34 and 41-47. Claims 35-40 and 48-57 are pending in the application. 
Explanation of Rejection
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 35 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dahan in view of Stein. 
In reference claim 35: Dahan discloses a method for extending the battery life of a phone that includes the acts: 
While the phone is in a sleep state, sensing a physical phenomenon with a sensing element, yielding sensed information (see Dahan, paragraph [0004]; and 
Waking a processor from the sleep state (as the spoken wake up command would woke the processor from the sleep state (see Dahan, paragraph [0004] towards the end) ; 
However, Dahan is silent about while the phone is still in the sleep state, lossily compressing the sensed information, yielding compressed data; and waking up the phone based on compressed data.
Stein discloses a voice activation system a voice activation system that compresses the spoken name and retrieves compressed audio data, comparing the compressed spoken name to the compressed audio data to recognize a match which basically teaches compressing the sensed information (see Stein, paragraph [0038]). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify a method for extending the battery life of a phone as taught by Dahan and incorporate a method of compressing data that is being used to wake up the processor from a sleep state using a compressed data because compressing the wake up data would provide a better data management and energy saving as the wake up data only requires limited space in the phone memory. 
In reference to claim 50: the instant claim is directed to a device claim and the limitations are similar to claim 35 of the method claim. 
Claim Objection
Claims 36, 48, 49 and 51-53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowance
Claims 37-40 and 54-57 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 37 and 54: Dahan in view of Stein does not disclose “dividing the cached data into pieces; and transmitting different pieces of the cached data to a remote processor using a signaling channel, when the phone is caused to make a wireless transmission for reasons other than to transmit cached data,” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance,” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
 The remaining claims 38-40 and 55-57 depend on their respective base claims and include further limitations. 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857